IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,392-02


EX PARTE JEFFREY LYNN WESTPHAL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W02-55335-T(A) IN THE 283RD  DISTRICT COURT

FROM DALLAS COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to aggravated
robbery, and originally received deferred adjudication community supervision.  He was later
adjudicated guilty and sentenced to fifty years' imprisonment. 
	In this application, Applicant raised claims of a coerced confession, impermissibly suggestive
pre-trial identification procedure, ineffective assistance of counsel both at the original plea and at
adjudication, and denial of due process.  On May 23, 2012, the trial court made findings of fact and
conclusions of law recommending that relief be denied.

												          2
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for finding #12.  Based upon the trial
court's findings and conclusions and our own review, we deny relief.

Filed: June 27, 2012
Do not publish